Stevens, J.
The case presents the same issues of law that were considered in Weber v. State, 190 Wis. 257, 208 *376N. W. 923. Both the Weber Case and the case at bar arose out of business transacted by the same security company. While the defendants in each of these cases were officers of the same company in name, each served the company in fact as a mere employee who carried out the instructions of a superior officer in most of the services performed by him. The stock of the company held by each defendant consisted merely of qualifying shares. Each received a monthly salary of $150. Each was acting for the company when he received the money that was converted. In each case the receipt for the money was given in the name of the security company and the money was placed to the credit of the company and was used by the company. Neither defendant profited personally by the conversion of the money by the company. There is nothing in the facts of either case to bring it within the rule of Milbrath v. State, 138 Wis. 354, 363, 120 N. W. 252, where the defendant Milbrath owned the controlling interest in the corporation which he used as “a mere instrumentality created by him under sanction of law” for the purpose of carrying out his fraudulent designs.
Rarely are two cases presented to the court which are so nearly parallel with reference to all questions of fact or of law as are these two cases. This case comes squarely within the rule of the Weber Case and is controlled by it.
By the Court. — The judgment and sentence is reversed, and the cause remanded with instructions to discharge the defendant.